Defendant’s letter dated June 5, 1965, will be treated as an application for reargument of his motion for assignment of counsel and to dispense with printing on appeal from a judgment of the County Court, Nassau County, rendered April 2, 1965. The motion for reargument is granted. On reargument, defendant’s motion for assignment of counsel and to dispense with printing is denied without prejudice to renewal in the event defendant is resenteneed and he thereafter files and serves a timely notice of appeal from the judgment upon the resentence. In the meantime defendant’s said letter is referred to the County Court, Nassau County, where it may be treated as a coram nobis application to vacate the prior sentence and to be resentenced, in order to afford defendant the right to take a timely appeal. It appears from the defendant’s letter that he was prevented by the prison authorities from filing and serving a timely notice of appeal from the original judgment rendered April 2, 1965. If defendant’s allegations be correct then it would appear that he is entitled to be resentenced for the purpose stated (People v. Hairston, 10 N Y 2d 92). (A copy of the defendant’s letter and a copy of this decision are being forwarded to the District Attorney of Nassau County.) Bernard S. Greco, Esq., 288 Merrick Avenue, Merrick, New York, is assigned as defendant’s attorney for the purpose of prosecuting such coram nobis application. Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.